              Case 3:20-cv-01670 Document 1 Filed 11/05/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                             :

               Plaintiff,
                                                      : Docket No.

       VS.                                            : Related to:
                                                        Docket No. 3:18CR284-1 (SRU)
KIMBERLY CRUZ, A/K/A JANE DOE,

               Defendant.                             : November 5, 2020


                                           COMPLAINT

       1.    The Plaintiff, United States of America (hereinafter “the Plaintiff”), is the owner of

the subject real property known as 52 York Street, Waterbury, Connecticut (the premises),

having taken title by virtue of a warranty deed, recorded on September 25, 2020, in Volume

8139 at Page 213 of the Waterbury Land Records.

       2.     Upon information and belief, the Defendant, Kimberly Cruz (hereinafter “the

Defendant”), entered into possession of the premises prior to the Plaintiff taking title and

currently remains in possession of said premises.

       3.     The Defendant has no right or privilege to occupy the premises.

       4.     On or about October 1, 2020, the Plaintiff caused a Notice to Quit Possession to be

served on the Defendant as required by law, directing that the Defendant vacate the premises on

or before November 1, 2020. A copy of the Notice to Quit is attached hereto as Exhibit A.

       5.     The date to vacate the premises given in the Notice to Quit has passed and the

Defendant continues to remain in possession of the premises.
     Case 3:20-cv-01670 Document 1 Filed 11/05/20 Page 2 of 2




WHEREFORE, the Plaintiff claims;

1.    Judgment;

2.    Immediate possession of the premises.


                                          Respectfully submitted,

                                          John H. Durham
                                          United States Attorney


                                           /s/ Christine Sciarrino
                                          Christine Sciarrino
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          157 Church Street – 25th Floor
                                          New Haven, Connecticut 06510
                                          Tel. (203) 821-3780/Fax (203)773-5315
                                          Federal No. CT3393
                                          Email: Christine.Sciarrino@usdoj.gov




                                     2
Case 3:20-cv-01670 Document 1-1 Filed 11/05/20 Page 1 of 1
